By the Court :
Section 16 of the act of February 17,. 1871, “to provide for the partition of real estate,” (S. & C. 899,) provides “ that the court before whom any partition shall be made, shall tax the costs and expenses which may accrue in the cause, according to equity, having regard to the interest of the parties, and the benefit each may derive from such partition.” Held: That a reasonable fee for the services of counsel in preparing and conducting the proceeding necessary for a proper partition of the estate, may be allowed as part of the costs and expenses in .the case. But a fee for services rendered by counsel in resisting the' application for partition cannot properly be allowed as part of such costs and expenses.
Motion overruled.